Citation Nr: 1522618	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-21 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to June 2007, including service in Southwest Asia during Operation Desert Storm and Operation Iraqi Freedom.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This case was previously before the Board in January 2014, when it was remanded for further development, to include providing the Veteran with VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Current bilateral hearing loss is not shown.

2.  A current left ankle disability is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

In June 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in March 2014.  The Board acknowledges the Veteran's representative's assertions that the March 2014 orthopedic examination of the Veteran's left ankle was inadequate based on a failure to address the limitation of motion; however, the Board finds that limitation of motion was addressed in the examiner's finding that 20 percent plantar inversion was "normal for this veteran based on his age and body habitus."  As such, the examination is not inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Hearing Loss Disability

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran seeks service connection for hearing loss which he contends resulted from the noise exposure of combat and his duties as a radio operator.  The nature of the Veteran's duties was such that hazardous noise exposure in service is conceded.  Repeated hearing tests and audiograms in service showed hearing acuity within normal limits throughout service, albeit with a slight threshold shift, especially on the 2003 audiogram and in an elevated rating in the right ear at 1000 Hertz.  At no time in service, however, did the Veteran's auditory thresholds meet the levels required for a hearing loss as defined by 38 C.F.R. § 3.385.

The Veteran was provided a VA examination in March 2014.  Audiometric testing showed that all pure tone thresholds were 15 decibels or below at 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition scores were 100 percent.  In short, the Veteran's hearing was clinically normal, with the exception of tinnitus, for which service connection has been granted in a separate decision.

Inasmuch as no hearing loss disability under 38 U.S.C.A. § 3.385 has been shown at any time, there is no current disability for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Left Ankle Disability

The Veteran also seeks service connection for a left ankle disability.  Service treatment records show that he sprained his ankle in 1992 and again in 2002.  On both occasions, he was treated for a few weeks and the condition resolved.  X-rays taken in service were negative for any fracture.

At the VA examination in March 2014, the Veteran demonstrated range of motion of 20 degrees of plantar flexion out of a normal 45.  This range of motion was the same for both left and right ankles and the VA examiner stated that the reduced range of motion was normal for this Veteran based on his age and his body habitus.  No underlying pathology was found with respect to the left ankle.  The Veteran did not report for the X-ray appointment following the VA examination.  

In this instance, although the record shows two separate incidents of sprained left ankle in service, there is no evidence of any current disability of the left ankle.  The VA examination showed no underlying pathology and the findings on physical examination were the same for both the left and right ankles.  The Veteran has not provided any medical evidence demonstrating any left ankle disability, has not made any detailed statements of symptoms or limitations which give rise to the claim, and did not attend his appointment for X-ray of the left ankle following the VA examination.  It is the Veteran's general evidentiary burden to establish all elements of a claim, including the existence of a current disability.  38 U.S.C.A. § 5107(a).  That responsibility includes attending VA examinations as scheduled.  38 C.F.R. § 3.655.  

The Board has considered the Veteran's representative's argument that the examination was inadequate based on the issue of range of motion findings.  Specifically the representative stated that the examiner had not provided an opinion as to account for the Veteran's demonstrated limitation of motion in his left ankle.  As noted above, however, the examiner stated that the limitation of motion did not reflect impairment to the Veteran but was normal for his age and body habitus.  The fact that the range of motion findings were the same in both the left and right ankles supports this determination.  The fact that the examination of both the left and right ankles was congruent in all respects and that the X-rays of the Veteran's left ankle performed in service support the examiner's conclusion that any left ankle sprains had fully resolved.  Further, these facts are sufficient bases for finding that a remand for an X-ray of the left ankle is not warranted, especially in light of the fact that an X-ray had been scheduled but the Veteran did not attend.

Inasmuch as there is no evidence to demonstrate any current disability, the claim for service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for a left ankle disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


